DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 18-20, 22, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al (US 2018/0242300, hereinafter Hakola), in view of CAO et al (US 2018/0176945, hereinafter CAO, claiming the priority date of provisional application 62/435,519), in view of Wang (US 2014/0293803, hereinafter Wang) and in view of Park et al (US 2014/0348051, hereinafter Park).

Regarding claim 1, Hakola discloses a method for wireless communication at a user equipment (UE), comprising: communicating with a serving base station that performs beamformed transmissions (BS performs beamforming, Para [0025]); receiving a resource grant for an uplink transmission to the serving base station, the uplink transmission corresponding to a receive beam direction of a beamsweeping operation performed by the serving base station (beam schedule identifies the time for the appropriate receive beam and is included in an UL resource grant and the UE receives the grant to determine the receive beam applied at the BS, Para [0038/39]); and transmitting a communication to the serving base station during the beamsweeping operation and in accordance with the resource grant (the BS may apply different beams at a time (i.e. sweeping the beams) and UE sends data or control signals to the BS applying a certain receive beam at that time as indicated by the grant, Para [0038]);					a BS can send a grant to a UE with a particular resource hopping pattern and/or reference signal hopping pattern for a set time interval and the UE will send first uplink transmission using first reference signal and second transmission with second reference signal and so on, Para [0063]/Fig. 6.  Also see Para [0059]/Fig. 6 from provisional application 62/435,519.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by CAO in order to avoid collisions between granted uplink and grant-free uplink transmissions by different UEs;					and does not disclose the RS pattern corresponds to a receive beam pattern nor transmitting the communication to the serving base station during the beam-sweeping operation comprises transmitting the communication with an RS corresponding to each change in a receive beam of the serving base station in accordance with the RS pattern and the uplink RSs correspond to a receive beam.  Wang discloses each signal beam of the base station has a reference signal assigned to it, referred to as a beam-specific RS, meaning a BS-RS identifies a beam of the BS, Para [0035]/Fig. 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang in order to implement capacity-enhancing technologies in cellular networks while reducing interference between cells and beam in MIMO;												and does not disclose wherein the receive beam pattern is used by the serving base station to receive random access channel (RACH) transmissions, scheduling request (SR) transmissions, or beam failure recovery request (BFRQ) transmissions.  Park discloses the base station performing receive beam sweeping while receiving RACH signals, Para [0059/61]/Fig. 3.
Regarding claim 2, Hakola discloses the method of claim 1, wherein receiving the resource grant for the uplink transmission comprises: receiving, as part of the resource grant, an indication of a periodicity by which the serving base station changes its receive beam (UE receives beam schedule indicating which beams are used during a specific time period, Para [0042] and this can be provided by a UL resource grant, Para [0038]). 
Regarding claims 4 and 22, Hakola discloses the method of claim 1/18, wherein receiving/transmitting the resource grant for the uplink transmission comprises: receiving, as part of the resource grant, an indication of bandwidth to be used for the communication, a duration for which the resource grant is valid (AP transmits resource grant during time period n which allocates uplink resources for a UE during time period n+k, Para [0044]), or a combination thereof. 
Regarding claims 10 and 27, Hakola discloses the method of claim 1/18, wherein transmitting/receiving the communication to the serving base station during the beamsweeping operation comprises: transmitting the communication over multiple orthogonal frequency-division multiplexing (OFDM) symbols during the beamsweeping operation (using orthogonal frequency division multiplex symbols, Para [0026]); and transmitting the communication with a reference signal (RS) corresponding to each change in a serving base station receive beam (UE receives reference signals and selects beam based on the reference signals, Para [0040].  Further CAO discloses each UE transmission uses a different RS, Para [0063]). 
Regarding claim 11, Hakola discloses the method of claim 10, further comprising: transmitting the RS for one or more OFDM symbols during which the communication is transmitted (AP transmits reference signals to the UE, Para [0040]). 
Regarding claim 18, Hakola discloses a method for wireless communication at a serving base station, comprising: transmitting a resource grant for an uplink transmission from a user equipment (UE) in communication with the serving base station, the uplink transmission corresponding to one of a set of receive beam directions of a beamsweeping operation performed by the serving base station (beam schedule identifies the time for the appropriate receive beam and is included in an UL resource grant and the UE receives the grant to determine the receive beam, or beam set, applied at the BS, Para [0038/39]); and receiving a communication from the UE during the the BS may apply different beams at a time (i.e. sweeping the beams) and UE sends data or control signals to the BS applying a certain receive beam at that time as indicated by the grant, Para [0038]); but does not disclose the resource grant indicates a reference signal (RS) pattern to be used by the UE when transmitting to the serving base station nor transmitting based at least in part on the RS pattern.  CAO discloses a BS can send a grant to a UE with a particular resource hopping pattern and/or reference signal hopping pattern for a set time interval and the UE will send first uplink transmission using first reference signal and second transmission with second reference signal and so on, Para [0063]/Fig. 6.  Also see Para [0059]/Fig. 6 from provisional application 62/435,519; and does not disclose the RS pattern corresponds to a receive beam pattern nor transmitting the communication to the serving base station during the beam-sweeping operation comprises transmitting the communication with an RS corresponding to each change in a receive beam of the serving base station in accordance with the RS pattern.  Wang discloses each signal beam of the base station has a reference signal assigned to it, referred to as a beam-specific RS, meaning a BS-RS identifies a beam of the BS, Para [0035]/Fig. 3; and does not wherein the receive beam pattern is used by the serving base station to receive random access channel (RACH) transmissions, scheduling request (SR) transmissions, or beam failure recovery request (BFRQ) transmissions.  Park discloses the base station performing receive beam sweeping while receiving RACH signals, Para [0059/61]/Fig. 3.  
Regarding claim 19, Hakola discloses the method of claim 18, further comprising: determining that the UE is in a direction of one or more receive beams of the beamsweeping operation (AP transmits the grant using the currently best known beam for user device, Para [0041]); and including, in the resource grant, one or more resources corresponding to the one or more receive beams (beam schedule indicated in resource grant, Para [0038]). 
Regarding claim 20, Hakola discloses the method of claim 18, wherein transmitting the resource grant for the uplink transmission comprises: transmitting, as part of the resource grant, an indication of a periodicity by which the serving base station changes its receive beam (UE receives beam schedule indicating which beams are used during a specific time period, Para [0042] and this can be provided by a UL resource grant, Para [0038]).
Regarding claim 29, Hakola discloses an apparatus (UE, Fig. 8) for wireless communication, in a system comprising: a processor (processor, Para [0098]); memory in electronic communication with the processor (memory, Para [0097]); and instructions stored in the memory and operable, when executed by the processor (instructions stored in memory, Para [0098]), to cause the apparatus to: communicate with a serving base station that performs beamformed transmissions (BS performs beamforming, Para [0025]); receive a resource grant for an uplink transmission to the serving base station, the uplink transmission corresponding to a receive beam direction of a beamsweeping operation performed by the serving base station (beam schedule identifies the time for the appropriate receive beam and is included in an UL resource grant and the UE receives the grant to determine the receive beam applied at the BS, Para [0038/39]); and transmit a communication to the serving base station during the beamsweeping operation and in accordance with the resource grant (the BS may apply different beams at a time (i.e. sweeping the beams) and UE sends data or control signals to the BS applying a certain receive beam at that time as indicated by the grant, Para [0038]); but does not disclose the resource grant indicates a reference signal (RS) pattern to be used by the UE when transmitting to the serving base station nor transmitting based at least in part on the RS pattern.  CAO discloses a BS can send a grant to a UE with a particular resource hopping pattern and/or reference signal hopping pattern for a set time interval and the UE will send first uplink transmission using first reference signal and second transmission with second reference signal and so on, Para [0063]/Fig. 6.  Also see Para [0059]/Fig. 6 from provisional application 62/435,519; and does not disclose the RS pattern corresponds to a receive beam pattern nor transmitting the communication to the serving base station during the beam-sweeping operation comprises transmitting the communication with an RS corresponding to each change in a receive beam of the serving base station in accordance with the RS pattern.  Wang discloses each signal beam of the base station has a reference signal assigned to it, referred to as a beam-specific RS, meaning a BS-RS identifies a beam of the BS, Para [0035]/Fig. 3; and does not wherein the receive beam pattern is used by the serving base the base station performing receive beam sweeping while receiving RACH signals, Para [0059/61]/Fig. 3.  
Regarding claim 30, Hakola discloses an apparatus (BS, Fig. 8) for wireless communication, in a system comprising: a processor (processor, Para [0098]); memory in electronic communication with the processor (memory, Para [0097]); and instructions stored in the memory and operable, when executed by the processor (instructions stored in memory, Para [0098]), to cause the apparatus to: transmit a resource grant for an uplink transmission from a user equipment (UE) in communication with the serving base station, the uplink transmission corresponding to one of a set of receive beam directions of a beamsweeping operation performed by the serving base station (beam schedule identifies the time for the appropriate receive beam and is included in an UL resource grant and the UE receives the grant to determine the receive beam, or beam set, applied at the BS, Para [0038/39]); and receive a communication from the UE during the beamsweeping operation and in accordance with the resource grant (the BS may apply different beams at a time (i.e. sweeping the beams) and UE sends data or control signals to the BS applying a certain receive beam at that time as indicated by the grant, Para [0038]); but does not disclose the resource grant indicates a reference signal (RS) pattern to be used by the UE when transmitting to the serving base station nor transmitting based at least in part on the RS pattern.  CAO discloses a BS can send a grant to a UE with a particular resource hopping pattern and/or reference signal hopping pattern for a set time interval and the UE will send first uplink transmission using first reference signal and second transmission with second reference signal and so on, Para [0063]/Fig. 6.  Also see Para [0059]/Fig. 6 from provisional application 62/435,519; and does not disclose the RS pattern corresponds to a receive beam pattern nor transmitting the communication to the serving base station during the beam-sweeping operation comprises transmitting the communication with an RS corresponding to each change in a receive beam of the serving base station in accordance with the RS pattern.  Wang discloses each signal beam of the base station has a reference signal assigned to it, referred to as a beam-specific RS, meaning a BS-RS identifies a beam of the BS, Para [0035]/Fig. 3; and does not wherein the receive beam pattern is used by the serving base station to receive random access channel (RACH) transmissions, scheduling request (SR) transmissions, or beam failure recovery request (BFRQ) transmissions.  Park discloses the base station performing receive beam sweeping while receiving RACH signals, Para [0059/61]/Fig. 3.  


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola, in view of CAO, in view of Wang, in view of Park and in view of Wei (US 2016/0028519, hereinafter Wei).

Regarding claims 3 and 21, Hakola discloses the method of claim 1/18, but not explicitly further comprising: receiving/transmitting an indication of a periodicity by which the serving base station changes its receive beam, the indication received as part of a radio resource control (RRC) message, a master information block (MIB), a system information block (SIB), a minimum SIB (mSIB), remaining minimum system information (RMSI), or a combination thereof.  Hakola discloses the AP can transmit a control message indicating multiple grants, which indicate the beam schedule, Para [0044].  Wei discloses a number of beams and update periodicity may be signaled to the UE using RRC signaling, Para [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wei in order to improve beam selection.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hakola, in view of CAO, in view of Wang, in view of Park and in view of Yoon et al (US 2016/0295502, hereinafter Yoon).

Regarding claim 12, Hakola discloses the method of claim 10, but not explicitly further comprising: updating a UE transmit beam used for transmitting the communication at a same periodicity that the serving base station changes its receive beam.  Yoon discloses one device can determine the optimal TX beam and a second device can determine the optimal RX beam, with reciprocity the RX beam is the TX beam for the second device, Para [0133] and beam training, Para [0058], which is known to technique to those with ordinary skill in the art to find the best beam pair.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yoon in order to support an efficient connection process in consideration of RAT characteristics.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hakola, in view of CAO, in view of Wang, in view of Park and in view of Feuersanger et al (US 2013/0058315, hereinafter Feuersanger).

Regarding claim 15, Hakola discloses the method of claim 1, but not further comprising: transmitting a random access channel (RACH) transmission to a second base station while transmitting the communication to the serving base station.  Feuersanger discloses the UE transmits a simultaneous PRACH and PUSCH/PUCCH transmission in the same TTI, Para [0284], transmitting on different uplink component carriers, Para [0282]/Fig. 13 and the CCs can transmit to different enodeBs, Fig. 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Feuersanger in order to improve power control when multiple channels are transmitted in the same time interval.

Allowable Subject Matter
Claims 5, 6, 13, 14, 16, 17, 23, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  The Applicant argues the references do not disclose the one or more uplink RSs a BS can send a grant to a UE with a particular resource hopping pattern and/or reference signal hopping pattern for a set time interval and the UE will send first uplink transmission using first reference signal and second transmission with second reference signal and so on, Para [0063]/Fig. 6.  Therefore Cao discloses uplink reference signals which are transmitted according to a RS pattern.  Cao does not state each reference signal corresponds to each receive beam of the base station.  Wang discloses each signal beam of the base station has a reference signal assigned to it, referred to as a beam-specific RS, meaning a BS-RS identifies a beam of the BS, Para [0035]/Fig. 3.  Therefore Wang discloses RSs correspond to each receive beam of the BS, the BS-RS is like a beam ID and Wang does not state the BS-RS is only transmitted in the downlink.  See new reference 2018/0198650, where Para [0072] discloses UL reference signal can include beam-specific reference signals (Para [0109] of provisional 62/443,551).  This refutes the argument that the beam-specific reference signal is a downlink only reference signal.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461